DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims ### and ### is/are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Szabelski (U.S. Publication 2004/0168001) , hereinafter Szabelski.

Referring to claim 1, Szabelski teaches, as claimed, a data transmission system, comprising: 

a slave circuit (mass storage devices, see Paragraph 24) configured to store a plurality of data (Note, mass storage device holds massive or plurality of data) in a first format ; 

a first master circuit configured to process data in a second format to complete a first application function; and 

a transmission control circuit coupled to the slave circuit and the first master circuit and configured to access a first datum of the plurality of data from the slave circuit according to a first access command of the first master circuit, convert the first datum in the first format into a first application datum in the second format, and return the first application datum to the first master circuit.

As to claim 2, (inventor/author) teaches the (insert claim preamble here):

(insert claim limitations here).

As to claims ### and ###, they are directed to a device/method/system/program to implement the device/method/system/program as set forth in claims ### and ### respectively.  Therefore, they are rejected on the same basis as set forth hereinabove.

As to claim ###, it is directed to a device/method/system/program to implement the device/method/system/program as set forth in claim ###.  Therefore, it is rejected on the same basis as set forth hereinabove.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (U.S. Publication 2014/0250239), hereinafter Lambert in view of Szabelski (U.S. Publication 2004/0168001) , hereinafter Szabelski.

Referring to claim 1, Lambert teaches, as claimed, a data transmission system, comprising: 

a slave circuit (mass storage devices, see Paragraph 15 and see Fig. 1, 124 to 130) configured to store a plurality of data (Note, mass storage device holds massive or plurality of data) in a first format (see Fig. 2, Function 116 to 122); 

a first master circuit (see Fig. 5, 502 1st Processor) configured to process data in a second format (application specific, see Paragraph 36) to complete a first application function (Note, it is implicit a processor runs an application function); and 

a transmission control circuit (see Fig. 1, Packet Router 136) coupled to the slave circuit (mass storage devices) and the first master circuit (processors) and configured to access a first datum of the plurality of data (Note, a typical datum in main storage devices) from the slave circuit according to a first access command (Note, a typical read or write command from processors to storage devices) of the first master circuit and return the first application datum to the first master circuit (Note, a typical result of read or write command from processors to storage devices).

Lambert does not disclose expressly convert the first datum in the first format into a first application datum in the second format.

Szabelski does disclose convert (see Fig. 1, Transaction Translator 20) the first datum (see Fig. 1, Downstream PHY 16A) in the first format into a first application datum in the second format (data stream, see Paragraph 25).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Szabelski’s multiple transaction translators (see Abstract)  into Lambert.

The suggestion/motivation for doing so would have been to provide simultaneous transfers instead of devices/hosts waiting for a single translator (see Szabelski Paragraphs 6 and 7).

As to claim 8, the modification teaches the data transmission system of claim 1, wherein the first master circuit comprises a direct memory access (DMA) control unit, an image processing unit, a graphics processing unit (GPU) or a central processing unit (CPU) (see Lambert Fig. 5, 1st Processor).  

As to claim 9, the modification teaches the data transmission system of claim 1, wherein the slave circuit comprises a double data rate (DDR) memory (see Lambert Fig. 5, Memory 512; Note, functional equivalent).  

As to claim 10, the modification teaches the data transmission system of claim 1 further comprising: a third master circuit (see Lambert Fig. 5, nth Processor) coupled to the transmission control circuit and configured to write a third datum (see Lambert Fig. 5, Disk Controller; Note, implicit) with the first format to the slave circuit through the transmission control circuit.


As to claims 11 and 17, they are directed to a method to implement the system as set forth in claims 1 and 10 respectively.  Therefore, they are rejected on the same basis as set forth hereinabove.

Allowable Subject Matter

Claims 18-20 are allowed.

Claims 2-7 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Bohm et al. (U.S. 7,523,243) discloses multi-host USB device controller; and

Ryan et al. (U.S. 2009/0239657) discloses sharing machine resources.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183